Filed 8/27/15 In re Richard C. CA4/3




                        NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). The opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


               IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     FOURTH APPELLATE DISTRICT

                                                  DIVISION THREE


In re RICHARD C., a Person Coming
Under the Juvenile Court Law.
_______________________________                                    G051057

THE PEOPLE,                                                        (Super. Ct. No. DL049876)

     Plaintiff and Respondent,                                     OPINION

                   v.

RICHARD C.,

     Defendant and Appellant.


                   Appeal from a judgment of the Superior Court of Orange County, Lewis W.
Clapp, Judge. Affirmed.
                   Sheila Quinlan, under appointment by the Court of Appeal, for Defendant
and Appellant.
                   Kamala D. Harris, Attorney General, Julie L. Garland, Assistant Attorney
General, Eric A. Swenson and Daniel Hilton, Deputy Attorneys General, for Plaintiff and
Respondent.
                                              *              *               *
               Minor Richard C. admitted committing a shoplifting offense (Pen. Code,
§ 459.5) after the juvenile court denied his motion to suppress evidence (Welf. & Inst.
Code, § 700.1). The juvenile court did not declare Richard to be a ward, but placed him
on unsupervised probation on various conditions (Welf. & Inst. Code, § 725, subd. (a)).
Richard contends a police officer detained him in violation of his Fourth Amendment
rights. We affirm.
                                              I
                        FACTUAL AND PROCEDURAL BACKGROUND
               Officer Brian Thaete of the Orange Police Department testified at the
suppression hearing that on June 16, 2014, around 5:00 p.m. he was patrolling in a high
crime area a few blocks from a Best Buy electronics store. Thaete was in uniform and
driving a marked patrol car. The area suffered from auto burglaries, thefts, and
shoplifting.
               Thaete spotted 15-year-old Richard C. riding a skateboard and a male
companion, O., on a bicycle. They were in the street travelling away from the Best Buy
location.
               Thaete stopped his car about 15 feet from the boys, got out, and asked if he
could speak with them. The officer did not activate his spotlights, overhead lights, or
sirens, nor did he display a weapon. The boys stopped and “willingly spoke with”
Thaete. He asked if they were from the neighborhood, what they were doing, and if
either was on probation or parole. Richard said he was not, but that O. was on probation.
Thaete looked directly at O. and told him to sit on the curb. Richard elected to sit next to
O. even though Thaete did not tell him to do so. Thaete did not tell Richard he was free
to leave, and Richard did not ask if he could leave.
               O. denied he had anything illegal in his backpack. Thaete searched the bag
and found a cell phone screen protector in its packaging. When Thaete asked O. about
the screen protector, Richard and O. both responded simultaneously. O. claimed he got

                                             2
or bought it at the store, but Richard said it came from his cousin’s house. Richard,
however, could not provide an address for his cousin and his description of the general
location of his cousin’s house did not correspond with a residential area. Thaete asked if
they could go to the cousin’s home, but Richard claimed his cousin had just departed.
              Thaete then asked Richard if he had anything illegal in his backpack.
Richard said he did not, and opened his bag and began pulling items out. He extracted a
Bluetooth minispeaker, component wires or cables, and instructions. The minispeaker
appeared new but was unpackaged. The cables were packaged. Thaete found it
suspicious that “there was no packaging for the item itself, yet the components to it were
still in [the] packaging.” Thaete had seen this before in stolen property cases, explaining
thieves “essentially take it out of the packaging because that’s where the [anti-theft]
sensors are” and discard the packaging inside the store so alarms are not triggered.
Richard claimed his cousin also gave them the minispeaker.
              Thaete searched O. and found an eight gigabyte flash drive in his pocket
and a phone case clipped on his belt. O. admitted these items were stolen. By this point
another officer had arrived. One of the officers handcuffed the boys, and Thaete took the
items to Best Buy, where he spoke with a store manager and learned the items had been
stolen. Store video footage showed the boys taking items off the shelf, going off camera,
and leaving the store without making a purchase. Thaete drove back to where another
officer was detaining the youths and placed them under arrest.
              Richard testified Thaete parked his car at an angle so that it would have
been a “tight squeeze” to maneuver around it. Thaete got out of his car and said “he
needed to talk to” them. Richard got off his skateboard. Thaete told them to “stand on
the side of the curb” and then asked if they were on probation. After O. said he was on
probation, Thaete looked at both of them and said “I need you two to sit down.” Thaete
searched O. and asked where he got the screen protector. Richard stated he initially did
all the talking and told Thaete the screen protector came from his cousin’s house. At

                                              3
some point, Thaete asked Richard if he had anything in his pockets or anything illegal in
his backpack. Richard said no, showing Thaete the contents of his backpack. Thaete did
not tell him to open the backpack or show him the contents. After Thaete returned from
Best Buy, O. stated the screen protector came from the store.
              The juvenile court denied the motion, finding no detention occurred until
Richard and O. made conflicting statements concerning the acquisition of the screen
protector.
                                             II
                                        DISCUSSION
No Illegal Detention Occurred
              Richard contends the officer detained him without reasonable suspicion.
Specifically, he argues “the totality of the circumstances would have conveyed to a
reasonable person, especially a reasonable person of Richard’s youth, that he was not free
to leave Officer Thaete’s presence. [] Richard was detained when Officer Thaete drove
directly in Richard’s path of travel and immediately asked him, a 15-year-old youth, if he
was on probation or parole. The distance between the parked patrol car and the
approaching minors was fifteen or twenty feet, approximately one or one and a half car
lengths. By approaching the two minors who were traveling by bike and skateboard and
stopping just a car length or so in front of them, the officer effectively blocked the minors
from continuing on their path. Immediately after blocking their path, the officer asked if
he could speak with them and then proceeded to inquire pointedly if the minors were on
probation or parole. In this case, Officer Thaete’s quick and close approach directly in
the 15-year-old’s path of travel along with the immediate probing question about the
minor’s presumed criminal status constituted a ‘show of authority so intimidating as to
communicate to any reasonable person that he or she was not free to decline his requests
or otherwise terminate the encounter.’”



                                             4
              “An officer may approach a person in a public place and ask if the person is
willing to answer questions. If the person voluntarily answers, those responses, and the
officer’s observations, are admissible in a criminal prosecution. [Citations.] Such
consensual encounters present no constitutional concerns and do not require justification.
[Citation.] However, ‘when the officer, by means of physical force or show of authority,
has in some way restrained the liberty of a citizen,’ the officer effects a seizure of that
person, which must be justified under the Fourth Amendment to the United States
Constitution. [Citations.] In situations involving a show of authority, a person is seized
‘if “in view of all of the circumstances surrounding the incident, a reasonable person
would have believed that he was not free to leave,”’ or ‘“otherwise terminate the
encounter,”’ [citation], and if the person actually submits to the show of authority
[citation].’” (People v. Brown (2015) ___ Cal.4th ___, ___ [2015 LEXIS 5404].) An
officer may not detain a person unless the officer can “‘point to specific articulable facts
that, considered in light of the totality of the circumstances, provide some objective
manifestation that [Brown] may be involved in criminal activity. [Citations.]’” (Ibid.)
              We consider all circumstances surrounding the encounter, including the
officer’s verbal and nonverbal actions, to determine whether the conduct would have
communicated to a reasonable person he was not free to decline the officers’ requests or
otherwise terminate the encounter. (In re Manuel G. (1997) 16 Cal. 4th 805, 820-821
[relevant factors include the presence of several officers, an officer’s display of a
weapon, some physical touching of the person, or the use of language or tone of voice
indicating that compliance with the officer’s request might be compelled].) In reviewing
the trial court’s suppression ruling, we defer to its factual findings if supported by
substantial evidence. We independently assess the legal question of whether the
challenged search or seizure satisfies the Fourth Amendment. (People v. Leyba (1981)
29 Cal. 3d 591, 596-597.)



                                               5
              Richard relies on several cases. In People v. Garry (2007) 156 Cal. App. 4th
1100, the court concluded a detention occurred when a uniformed officer parked his
patrol car next to the defendant, shone his spotlight on him, and proceeded to rapidly
walk toward him while asking a series of questions, including whether he was on
probation or parole. The court found the officer’s actions would have intimidated any
reasonable person: “[A]fter only five to eight seconds of observing defendant from his
marked police vehicle, [the officer] bathed defendant in light, exited his police vehicle,
and, armed and in uniform, ‘briskly’ walked 35 feet in ‘two and a half, three seconds’
directly to him while questioning him about his legal status. Furthermore, [the officer]
immediately questioned defendant about his probation and parole status, disregarding
defendant’s indication that he was merely standing outside his home. In other words,
rather than engage in a conversation, [the officer] immediately and pointedly inquired
about defendant’s legal status as he quickly approached.” (Id. at pp. 1111-1112.) The
court found a “detention occurred despite the fact that [the officer] did not make any
verbal commands. ‘It is not the nature of the question or request made by the authorities,
but rather the manner or mode in which it is put to the citizen that guides us in deciding
whether compliance was voluntary or not.’ [Citation.] No matter how politely [the
officer] may have stated his probation/parole question, any reasonable person who found
himself in defendant’s circumstances, suddenly illuminated by a police spotlight with a
uniformed, armed officer rushing directly at him asking about his legal status, would
believe themselves to be ‘under compulsion of a direct command by the officer.’
[Citation.] [The officer’s] actions set an unmistakable ‘tone,’ albeit largely through
nonverbal means, ‘indicating that compliance with the officer's request might be
compelled.’ [Citation.]” (Id. at p. 1112.)
              In In re J.G. (2014) 228 Cal. App. 4th 402 (J.G.), a uniformed officer parked
his patrol vehicle and approached the 15-year-old minor J.G. and his brother D.G. He
asked the brothers if he could speak to them, and J.G. responded, “[Y]eah.” (Id. at p.

                                             6
405.) The officer made casual conversation and asked the brothers what they were up to.
J.G. said they were going to a party. About a minute later, another officer arrived and
stood about five to seven feet away from the first officer, who then asked D.G. for
identification. D.G. gave him a Honduran identification card, and a records check
revealed no California driver’s license or identification card had been issued to him. The
officer then asked J.G. if he had any identification, and J.G. responded, “[N]o.” J.G. gave
the officer his name and birth date so the officer could run a records check. (Id. at p.
406.) The officer asked D.G. if he had anything illegal on his person, and D.G. said he
did not. D.G. agreed to let the officer search his person, which turned up nothing illegal.
The officer asked J.G. if he had anything illegal on his person. J.G. said he did not, and
agreed to let the officer search him. The officer placed J.G.’s hands behind his back as he
searched J.G. He found nothing illegal. Meanwhile, two more officers arrived, totaling
four uniformed officers and three marked patrol cars. The first officer “asked” the
brothers to sit on the curb. They complied. J.G. agreed to let an officer search his
backpack, resulting in the discovery of a pistol. About 10 or 15 minutes had passed since
the first officer initiated contact with the brothers. (J.G., supra, at pp. 405-407.)
              The appellate court concluded the encounter had ripened into a detention by
the time the officer asked J.G. to sit on the curb. (J.G., supra, 228 Cal.App.4th at p. 411.)
The court explained the officer conveyed to the brothers he suspected them of unlawful
activity by posing numerous accusatory questions, which “‘may by themselves be cause
to view an encounter as a nonconsensual detention.’” (Id. at p. 412.) The court also
noted the encounter grew more intrusive as four other officers arrived on the scene, an
“unusually strong police presence for a supposedly casual interaction.” (Ibid.)
              Here, viewing the evidence in a light most favorable to the juvenile court’s
ruling, and accepting for present purposes Richard’s argument the court should consider
youthfulness in evaluating whether a reasonable person would feel free to end an
encounter, we conclude the totality of the circumstances did not convey to a reasonable

                                              7
15-year-old he was not free to leave, at least until Richard and O. responded
simultaneously and provided conflicting stories concerning the origin of the screen
protector. Thaete did not shine a spotlight on Richard or run toward him. The officer did
not ask a series of accusatory questions or block Richard’s path of travel. The officer
“asked” if he could talk to the boys, told only O., who was on probation, that he needed
to sit down, and directed most, if not all, his attention to O. until the boys made
conflicting statements about the screen protector. A backup officer arrived after Richard
and his friend provided Thaete the basis to detain them for further investigation. (See
People v. Franklin (1987) 192 Cal. App. 3d 935, 940 [the officer put his patrol car’s
spotlight on the defendant and stopped his car directly behind him; no detention because
the officer did not block the defendant’s way, directed no verbal requests or commands to
him, and did not alight immediately from his car and pursue the defendant; “such directed
scrutiny does not amount to a detention.”].)
              The facts here are fairly close to those in People v. Bennett (1998)
68 Cal. App. 4th 396. There, a police officer saw the defendant talking to a prostitute who
had just offered sex for money to an undercover officer. (Id. at p. 399.) The officer
approached the defendant and asked, “‘Can I talk to you for a moment?’” He replied,
“‘Yes.’” The officer inquired whether the defendant was on parole and he admitted he
was under parole supervision. The appellate court found the encounter was consensual
because the officer spoke in a polite, conversational tone and applied no physical or
verbal force that might have caused a reasonable person to feel compelled to respond.
(Id. at pp. 402-403.)
              Accordingly, we find the juvenile court did not err when it concluded the
officer did illegally detain the minor.




                                               8
                                        III
                                   DISPOSITION
            The judgment is affirmed.




                                              ARONSON, J.

WE CONCUR:



O’LEARY, P. J.



FYBEL, J.




                                        9